Title: To George Washington from the Officers of Colonel Samuel Gerrish’s Regiment, 10 August 1775
From: Officers of Colonel Samuel Gerrish’s Regiment
To: Washington, George



Camps at Chelsea, Malden, Medford, and Sewells Point [Mass.], the 10th Aug., 1775.

Your Excellencies’ humble petitioners, We, the Subscribers, Officers of the Regiment, Commanded by Colonell Samuell Gerrish, Esqr.: formerly in the Massachusetts Colony Service, now in the Continental, humbly beg Leave to inform your Excellency, that the most, and even more than 2 thirds of us, have been here in actual Service, since the Beginning of the Campaign, and been to a vast Deal of Expense, and not receiv’d one farthing of our pay; we therefore humbly petition your Excellency would make just provision, that we might at least receive some part of our pay, it being impossible for us,—some being at a great Distance from home,—to subsist without it; relying on your Excellency’s kind Compliance, we think it an honour to

subscribe ourselves, Your Excellency’s Most humble, and most obedient Servants,

Thomas Mighill, Capt.
T. Baker, Jr., Capt.
Thos. Pike, Lieut.
Tho. Cumming, Lieut.
Mark Cresey, Lieut.
Caleb Robinson, Lieut.
Mica (?) Hoit, Lieut.
Jonas Johnson, Lieut.
all at Sewel’s point.

